NO. 12-14-00153-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

IN RE: STATE EX REL.                                      §

MICHAEL E. JIMERSON,                                      §        ORIGINAL PROCEEDING

RELATOR                                                   §

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Michael E. Jimerson filed this original mandamus proceeding in his capacity as County
Attorney for Rusk County, Texas. In his mandamus petition, the County Attorney complained of
the trial court’s order denying his motion to quash a subpoena to provide trial testimony. On
February 11, 2015, this Court conditionally granted the County Attorney’s petition and directed
Respondent to vacate his June 6, 2014 order denying the County Attorney’s motion to quash.
Respondent has now complied with this Court’s opinion and order, rendering this proceeding
moot. Accordingly, we dismiss the County Attorney’s petition for writ of mandamus as moot.
Opinion delivered February 27, 2015.
Panel consisted of Worthen, C.J., Neeley, J., and Bass, Retired J, Twelfth Court of Appeals, sitting by assignment.




                                                   (PUBLISH)
                                COURT OF APPEALS

     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                         JUDGMENT

                                       FEBRUARY 27, 2015


                                       NO. 12-14-00153-CV


                                   MICHAEL E. JIMERSON,
                                           Relator
                                             V.
                                   HON. GUY W. GRIFFIN,
                                         Respondent


                                      ORIGINAL PROCEEDING
                     ON THIS DAY came to be heard the petition for writ of mandamus filed
by MICHAEL E. JIMERSON, who is the relator in Cause No. 2010-017, pending on the
docket of the 4th Judicial District Court of Rusk County, Texas. Said petition for writ of
mandamus having been filed herein on June 13, 2014, and the same having been duly
considered, because it is the opinion of this Court that this original proceeding should be
dismissed as moot, it is therefore CONSIDERED, ADJUDGED and ORDERED that the said
petition for writ of mandamus be, and the same is, hereby dismissed as moot.
                  By per curiam opinion.
                  Panel consisted of Worthen, C.J., Neeley, J. and Bass, Retired J, Twelfth Court of Appeals,
                  sitting by assignment.